PHILLIPS, Judge.
The evidence upon which the judgment appealed from is based was not brought forward in the record. It must be presumed, therefore, that the findings of fact made by the trial judge are supported by competent evidence. Carter v. Carter, 232 N.C. 614, 61 S.E. 2d 711 (1950). In concluding from the facts found that the property located at 203 Bessemer City Road is the defendant’s separate property and therefore not subject to equitable distribution, the court only did what our Equitable Distribution Act required, and the judgment'is affirmed.
*145“Separate property” of a spouse as defined by G.S. 50-20(b)(2) is not subject to equitable distribution. Under that statute, property acquired by a spouse by bequest, devise, or descent is that spouse’s “separate property,” and “[property acquired in exchange for separate property shall remain separate property regardless of whether the title is in the name of the husband or wife or both and shall not be considered to be marital property unless a contrary intention is expressly stated in the conveyance.” Thus, under the express terms of G.S. 50-20(b)(2), the property involved is defendant’s “separate property,” and that the conveyance back from his mother was to both parties is immaterial. The whole lot was his “separate property” to start with, since it was devised to him by his father; the part received back was in exchange for that separate property; and the conveyance contained no statement expressing an intention for the part conveyed to be regarded as marital property.
Affirmed.
Judges Hedrick and Arnold concur.